AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                           for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

                                AKI JONES,
                                     Plaintiff
                                        v.                                           )     Civil Action No.           1:17-CV-1096
     JOHN E. WETZEL, TREVOR A. WINGARD, TAMMY                                        )
    FERGUSON, S. ELLENBERGER, OFFICER BREGMAN,                                       )           (Chief Judge Conner)
    BOBBI JO SALAMON, GERALD MCMAHON, JENNIFER                                       )
 ROSSMAN, TIMOTHY GRAHAM, SHAWN WIGGINS, and                                         )
                                DAVE LINK,
                                   Defendants


                                                          JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                                recover from the
defendant (name)                                                                                                     the amount of
                                                                                dollars ($                       ), which includes prejudgment
interest at the rate of                           %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      JUDGMENT be and is hereby ENTERED in favor of defendants JOHN E. WETZEL, TREVOR A. WINGARD,
                 TAMMY FERGUSON, S. ELLENBERGER, OFFICER BREGMAN, BOBBI JO SALAMON, GERALD
                 MCMAHON, JENNIFER ROSSMAN, TIMOTHY GRAHAM, SHAWN WIGGINS, and DAVE LINK,, and
                 against plaintiff AKI JONES, on all claims asserted in the complaint, in accordance with the court’s order (Doc.
                 41), dated September 30, 2019.
This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                            presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                         without a jury and the above decision

X     decided by Judge or Magistrate Judge                                 Chief Judge Christopher C. Conner
                       MOTION FOR JUDGMENT ON THE PLEADINGS
Date:                        Sep 30, 2019                                    CLERK OF COURT PETER WELSH, Clerk of Court

                                                                                                         K. McKinney

                                                                                                 Signature of Clerk or Deputy Clerk
